Pillsbury, J. PTo questions of law are raised by this record and we have only to inquire whether- the evidence sustains the finding of the Judge below. The debts which the conservator paid and for which he asks to be credited, were all contracted by John R. Parker after 1ns father was adjudged .insane, and we perceive no grounds on which the conservator could voluntarily pay them out of assets in his hands and charge them against his ward. Tiie statute authorizes a conservator, by permission and direction of the court appointing him, to perform the personal contracts of his ward made in good faith and legally subsjsting at the time of his disability and which may he performed with advantage to the estate; also to settle all accounts of his ward and give acquittances to debtors, and to sue for and recover personal property of his ward and demands due him. These contracts of John II. Parker do not come within these provisions of the statute. They were not subsisting contracts against the ward at the time of his disability. They were, no less, the debts of John IÍ., because, as the eldest son, he took upon himself the care of the family and obtained credit for the benefit of his brothers and sisters as well as himself. The articles purchased by him were not sold by the respective creditors upon the credit of the appellee, nor charged to him, but upon the credit of John alone, and although some of the articles may have been necessaries for the minor children, there can arise- no question of the right of the person to furnish such necessaries to the family of an insane person and charge the same to his estate. It can scarcely be contended, with any show of reason, that such transactions between Jolm U. and Iiis creditors created a legal liability against the estate of the appellee. As to the credit asked for the thirty days spent in the affairs of the estate, the record shows that the conservator had claimed and was allowed in his report his commissions, and the court did no violence to the law in refusing him a per diem in addition to such commission. The evidence is sufficient to sustain the finding of the court below that Monroe Parker was able to and did sufficient labor for appellant to pay for his board, and the record shows that he was allowed for all money expended by him for necessaries for Monroe as well as the other children. The deduction made by the court of §10.35 in the commissions asked, was not unreasonable, as the court found that he had still in his hands the sum of §342.95, upon which he also asked to be allowed commissions. It is insisted, however, that as the appellee made yearly-reports and had included therein these items disallowed by the Circuit Court, and such reports were approved by the County Court, such reports are not open for a reconsideration by the court when the conservator files his final report and asks for his discharge. We do not so understand the law. So long as the conservator is still engaged in the execution of his trust, his annual reports made by him and approved by the County Court upon an ex parte application are, at most, only prim,a facie evidence of the proper conduct and management of the estate. Until he has finally accounted and been discharged there is no occasion for the ward to resort to a court of equity to ascertain in what manner he has executed his trust; as upon final report being made and notice served upon the ward, upon being restored to reason, he can appear in the County Court and have all such matters investigated as well as in a court of equity. We have no fault to find with the action of the court in taxing all the costs occasioned by the contesting of the report to the appellant. The contention seems to be upon the items disallowed by the court, and the general finding may be said to be in favor of the appellee. There is no error for which the order should be reversed, and it will, therefore, be affirmed. Order affirmed.